United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 18, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-10470
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SHANNON RAY LONG,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 7:05-CR-16-2
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Shannon

Ray Long has requested leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).       Long

has filed a response.   Our independent review of the record,

counsel’s brief, and Long’s response discloses no nonfrivolous

issue for appeal.   Counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.